         Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                    WACO DIVISON

    LATINOS FOR TRUMP, BLACKS                         §
    FOR TRUMP, JOSHUA MACIAS,                         §
    M.S., B. G., J.B., J.J.,                          §
                                                      §
           Plaintiffs.                                §
                                                      §
                                                      §
    v.                                                §       CIVIL ACTION NO. 6:21-CV-43
                                                      §
    PETE SESSIONS, MITCH                              §
    McCONNELL, NANCY PELOSI,                          §
    MARK ZUCKERBERG, CHUCK                            §
    SCHUMER, ALEXANDRIA                               §
    OCASIO-CORTEZ, BRAD                               §
    RAFFENSPERGER, ALL                                §
    MEMBERS OF THE 117TH U.S.                         §       JURY TRIAL REQUESTED
    CONGRESS, et al.,

           Defendants.

                           TEMPORARY RESTRAINING ORDER1

After considering Plaintiff’s Motion for Temporary Restraining Order against

Defendants, who are the members of the illegitimate 117th Congress, as well as the

pleadings and affidavits, the Court FINDS as follows:

           1.    Plaintiffs will likely suffer the following immediate and irreparable

injury, loss, or damage in the following manner: (1) loss of the ability to a government

by consent of the governed by virtue of being deprived of the fundamental right to

legally vote in federal elections; (2) imminent transformation of the United States



1
 This version of the Temporary Restraining Order (Doc. 9-1) (the “Alternative Proposed Order”) was submitted as
an alternative to the form of order last submitted on January 22, 2021 (Doc. 7) (the “Amended Proposed Order”).
Plaintiffs offer this version in the event the Court views the Amended Proposed Order as too robust.


                                                          1
    Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 2 of 12




into an oppressive police state that persecutes those with political views differing

from those in control of government, and (3) severe financial harm without the ability

to collect damages because of the risk that the United States will cease to be safe

haven for the capital assets of investors, and (4) irreparable financial decline tied to

regulatory instability due an illegitimate government which could result in a sudden

and dramatic shift in ‘status’ of the world reserve currency from dollar to yuan.

      2.     This injury is irreparable because it would be impossible to calculate an

appropriate amount of monetary damages to compensate Plaintiffs for the loss of the

right to a government by consent of the governed and the financial harm that would

ensue with no way to recover monetary damages in the face of economic volatility.

      3.     There is a substantial likelihood that Plaintiffs will prevail on the

merits.

      4.     The threatened harm to Plaintiff vastly outweighs the harm that a

temporary restraining order would inflict on Defendants, which have no

constitutionally guaranteed right to personally hold office, especially in the face of

the allegations in the Complaint and evidence in the record.

      5.     Issuance of a temporary restraining order would not adversely affect the

public interest and public policy because it will serve to protect the public against a

constitutional crisis until the Court can hold an evidentiary hearing.

      6.     This ex parte order is granted without notice to the Defendants because

notice of a hearing risks that Defendants may destroy evidence and because it would

be impracticable to serve the numerous amount of Defendants on such short notice,




                                           2
    Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 3 of 12




and because given the nature of egregious acts of Defendants alleged in the

Complaint as supported by the evidence in the record to this date, including the

documents attached to the Complaint, there is no less drastic or direct remedy to

protect the Plaintiffs’ sacred constitutional and natural rights, secured by the blood

of the Founding Fathers during the Revolutionary War, to a government by consent

of the governed, i.e. by “We the People.”

FOR THESE REASONS AND for the purpose of maintaining the status quo ante,

prior to January 3, 2021, of a republican form of government through the checks and

balances prescribe in the Constitution of the United States, the Court hereby enters

the following TEMPORARY RESTRAINING ORDER, pending a Preliminary

Injunction hearing:

 A. Legislative Branch

   (1)    As there is substantial likelihood that Plaintiffs will prevail on the merits,
          all members of the 117th US Congress (the “Disputed Congress”) who were
          candidates to the House of Representatives or the Senate in the 2020
          federal elections are hereby enjoined from participating in any vote to enact
          legislation while this TRO is in force; because all members of the House of
          Representatives are affected by this TRO, this means that the Disputed
          Congress does not have the authority to pass any new legislation for the
          President to sign while this TRO remains in effect;

   (2)    To the extent there are functions that the Disputed Congress must
          undertake for the continuity of government, the remaining Senators (the
          “Congressional Remnant”) who were not up for reelection in the 2020
          elections are hereby ORDERED to submit to the Court a list of any such
          functions for the Court to approve or restrain; until such list is submitted,
          all functions of Congress are enjoined while this TRO remains in effect;

   (3)    No Senator who participated in the vote for the 2002 Help American Vote
          Act or for any of its subsequent amendments (“HAVA”) shall be eligible to
          participate in the Congressional Remnant in any way; such Senators (the
          “Complicit Senators”) knew or should have known of the HAVA violations
          described in the pleadings and motion, as amended, filed in this lawsuit and


                                            3
  Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 4 of 12




       therefore, are likely complicit in the conduct that lead to the imminent and
       irreparable harm to be prevented by this TRO;

 (4)   Any legislation passed by the Disputed Congress prior to entry of this TRO
       is hereby enjoined from going to Joseph P. Biden (the “Disputed President”)
       for signature into law while this TRO remains in effect;

 (5)   Any legislation previously passed by the Disputed Congress and signed by
       the Disputed President into law is hereby enjoined from enforcement while
       this TRO remains in effect;

B. Executive Branch

 (6)   The Disputed President is hereby enjoined from signing any further
       Executive Orders without first submitting the order first to this Court for
       approval, and all Executive Orders previously signed by the Disputed
       President that reversed Executive Orders or policies of the previous
       administration of President Donald J. Trump (the “Previous
       Administration”) are hereby reversed and enjoined from enforcement while
       this TRO remains in effect; these Executive Orders are described below:




                                       4
 Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 5 of 12




(7)   The Disputed President is hereby restrained from engaging the U.S.
      Military in any conflicts or operations that require the use of force against
      a foreign adversary, whether a nation or a private military force such as
      ISIS or similar, without the express approval of this Court after a briefing
      on the purpose of such operation; the Executive Branch is to set up a secure
      line to the Court to be used in case of emergency or imminent threat, and
      the Court will have the line staffed at all times;

(8)   All provisions set forth in this TRO shall apply to Kamala Harris (the
      “Disputed Vice President”); to the extent the Disputed President becomes
      unable to exercise his duties and/or the 25th Amendment is invoked, the


                                      5
    Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 6 of 12




          Disputed Vice President shall have the same restriction provided in this
          TRO as the Disputed President and the same shall apply to any other
          person who assumes the duties of the President of the United State by
          succession, including Nancy Pelosi or any other person;

   (9)    All named Defendants and all members of the Disputed Congress, the
          Congressional Remnant, the Complicit Senators, the Disputed President,
          and the Disputed Vice President and all of their staff and agents of any
          kind, including attorneys, are hereby ORDERED not to delete, shred,
          destroy, deactivate, or otherwise dispose of any communications,
          documents, media, electronic devices, or other materials currently in their
          possession or control and are ORDERED to preserve all such materials (the
          “Preserved Materials”) for production and forensic examination in discovery
          requests to be prepared by Plaintiffs, approved by the Court, and served
          upon all Complicit Parties for ;

   (10)   To the extent any “accident” or happenstance may happen to befall any of
          the Preserved Materials, which results in the destruction, unreadability or
          incomprehensibility of the same; the person in whose custody such
          Preserved Materials were at the time of such an occurrence will be required
          to appear before the Court to show good cause as to why such person should
          not be held in contempt of Court;

 C. Protection of Civil Rights at Issue in this Lawsuit

The lawful purpose of the following temporary orders is to protect the civil rights of
the Plaintiffs to adequate representation by the Counsel of their choosing and to
protect the rights of potential Plaintiffs who have a right of action arising under any
of the facts and law presented in the Complain.

   (11) The Department of Justice, the Federal Bureau of Investigation, and any
        other bureaucratic federal agency with the power or ability to arrest and/or
        detain U.S. Citizens (the “Police Agencies”) are hereby temporarily enjoined
        from arresting and/or holding in custody Plaintiffs’ undersigned lead
        counsel, Paul M. Davis and co-counsel, Kellye SoRelle, and any other person
        who voted in the federal elections of 2020 and/or the 2021 Georgia Senate
        Runoff, which resulted in the Restrained Congress taking office on January
        3, 2021, in relation to the exercise of their First Amendment civil right to
        peaceably assemble in protest provided that such persons (collectively and
        in their respective personal capacities, the “Peaceful Protestors”) sign a
        Declaration under penalty of perjury that they (1) voted in the 2020 federal
        election, (2) did not commit am unprovoked, non-defensive, overt, and
        intentional act of violence against a police officer or other security force that
        risked significant physical harm to the same; (3) did not use force to enter
        the Capitol building; and (4) did not intentionally vandalize any property in


                                           6
 Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 7 of 12




     or around the Capitol building during their attendance at the January 6,
     2021 protest in Washington, D.C. (the “March for Trump”);

(12) If any of the Peaceful Protestors make such a declaration in the form on
     Exhibit 1 attached hereto, they may keep a copy in a secure location of their
     choosing, and if they are arrested and/or held in custody by a Police State
     Agency, any friend or family member of such person may deliver the same
     to Counsel for the Plaintiffs who will submit the same to the Court; and upon
     such submission the offending Police Agency shall appear before the Court
     to show good cause for holding such person by producing clear and
     convincing evidence that the Declaration is false; if the Police Agency fails
     to produce such evidence, the same shall release the Peaceful Protestor from
     custody, unharmed, and shall refrain from harassing the same in any
     manner; to the extent any Police Agency takes into custody or harms the
     physical person of any Peaceful Protestors while this order is in effect or
     while this order is being considered by the Court after being publicly-filed
     on the Court’s electronic docket without the Police Agency first obtaining
     clear and convincing evidence that any statement in the form of Declaration
     identified above is false, the agents acting on behalf of the Police Agency
     shall be held in contempt of court upon execution of this TRO;

(13) Furthermore, any Person, whether private citizen or public official found to
     be threatening and/or taking an overt act against the safety and/or the life,
     liberty or property, including calling for the termination of, vandalizing the
     property of, threatening the family or friends of or taking any action to harm
     the same, or taking any similar action against a Peaceful Protestor who has
     signed a Declaration in the form described herein for the purpose of
     interfering with their civil rights related to this lawsuit shall be subject to
     contempt of Court proceedings, upon a showing of a preponderance of
     evidence that such conduct occurred for the purpose of interfering in such
     Peaceful Protestors’ civil rights to participate in this lawsuit to have their
     grievances addressed by the federal courts; the Court to determine an
     appropriate remedy on a case-by-case basis;

D. PROTECTION OF THIS COURT PENDING RESOLUTION OF THIS
   ACTION

(14) The Secret Service shall work jointly with the US Marshalls Service to
     ensure the safety and security of this Court and all members thereof until
     such time as this matter before the Court has been fully resolved and
     thereafter, as appropriate;

E. OTHER ACTIONS TAKEN IN ANTICIPATION OF THE ENTRY OF
   THIS ORDER



                                       7
    Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 8 of 12




   (15) ANY PERSON AFFECTED BY THIS TRO, WHO, AFTER THE PUBLIC
        FILING OF PLAINTIFFS’ PROPOSED FORM OF THIS TRO ON THE
        COURT’S ELECTRONIC DOCKET, WHO RECEIVES REASONABLE
        NOTICE THEREOF, AND THEN PROCEEDS TO TAKE ANY ACTION TO
        PREEMPTIVELY SUBVERT THE PURPOSE AND EFFECT OF THIS
        TRO, INCLUDING THE DESTRUCTION OF EVIDENCE OR
        INTERFERENCE WITH THE CIVIL RIGHTS OF PLAINTIFFS AND
        PEACEFUL PROTESTORS, SHALL BE SUBJECT TO CONTEMPT OF
        COURT PROCEEDINGS ON A CASE-BY-CASE BASIS.

      The clerk is ORDERED to take all reasonable and necessary steps to work with

Counsel for Plaintiffs to issue notice of this TEMPORARY RESTRAINING ORDER

to all agencies, executives, legislative bodies of Government, including federal and

state, or any other governmental authority necessary to execute the provisions of this

Order, including, specifically, Joseph Biden, Kamala Harris, Defendants named in

the Complaint acting in a capacity of government, or other persons as the Court may

deem appropriate, including those persons who would qualify to be Stewards,

members of Congress Pro Tempore, the Joint Trustees, and to the members and staff

thereof and of the Disputed Administration and Restrained Congress, and that the

hearing on Plaintiff’s request for preliminary injunction is set for no less than 14 days

from the entry of this order and shall be set, accordingly, on________________, 2021,

at ___ a.m./p.m. However, given the voluminous amount of expedited discovery

necessary to occur prior to the hearing on the request for preliminary injunction,

Plaintiffs are encouraged to apply for extension of this TEMPORARY RESTRAINING

ORDER for an additional 14 days pursuant to Fed. R. of Civ. P. 65(b)(2) and

thereafter by agreement between the parties.




                                           8
    Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 9 of 12




Plaintiff to post bond in the amount of $____________________.

This order will expire on ___________               , 2021.



SIGNED on ___________           , 2021, at ___       a.m./p.m.




PRESIDING JUDGE
                                        FORM OF ORDER SUBMITTED BY:


                                        /s/ Paul M. Davis
                                        Paul M. Davis
                                        Texas Bar Number 24078401
                                        Admitted to Western District of Texas
                                        Solo Practice Civil Rights Attorney

                                        Kellye SoRelle
                                        Law Office of Kellye SoRelle
                                        Texas Bar Number 24053486
                                        Admitted Pro Hace Vice

                                        ATTORNEYS FOR PLAINTIFFS




                                          9
Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 10 of 12




                     EXHIBIT 1




                                 10
     Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 11 of 12




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                                WACO DIVISON

LATINOS FOR TRUMP, BLACKS                  §
FOR TRUMP, JOSHUA MACIAS,                  §
M.S., B. G., J.B., J.J.,                   §
                                           §
        Plaintiffs.                        §
                                           §
                                           §
v.                                         §     CIVIL ACTION NO. 6:21-CV-43
                                           §
PETE SESSIONS, MITCH                       §
McCONNELL, NANCY PELOSI,                   §
MARK ZUCKERBERG, CHUCK                     §
SCHUMER, ALEXANDRIA                        §
OCASIO-CORTEZ, BRAD                        §
RAFFENSPERGER, ALL                         §
MEMBERS OF THE 117TH U.S.                  §     JURY TRIAL REQUESTED
CONGRESS, et al.,

        Defendants.

                                    DECLARATION

        My name is ___________________. I am competent to make this Declaration

and swear under penalty of perjury as follows:

     1. “I voted in the 2020 federal election;




                                            11
Case 6:21-cv-00043-ADA-JCM Document 10-1 Filed 01/25/21 Page 12 of 12




2. I did not commit an unprovoked, non-defensive, overt, and intentional act that

   could be construed by any reasonable, non-biased person as an act of violence

   against a police officer or other security force on January 6, 2021;

3. I did not enter the Capitol building; and

4. I did not vandalize any property in or around the Capitol building during my

   attendance at the January 6, 2021 protest in Washington, D.C. known as the

   ‘March for Trump’ or similar name.”




Signed on this day of:____________________________




                                       12
